UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-K |X| Annual Report under Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended September 30, 2009 Or |_| Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 000-52974 Commission file number Stalar 4, Inc. (Name of Small Business Issuer in its charter) Delaware 26-1402673 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11755 Wilshire Blvd., Suite 2000 Los Angeles, CA 90025 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 883-1300 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ] NO [X] -1- Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-K or any amendment to this Form 10-K.|X| Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [X] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |X| No |_| State issuer's revenuesfor its most recent fiscal year. The Company had no revenues during its fiscal year ending September 30, 2009. The aggregate market value of the common stock held by non-affiliates of the issuer was $900.00 on September 30, 2009. As of September 30, 2009, 2,022,500 shares of the Registrant's Common Stock and no shares of the Registrant's Preferred Stock were issued and outstanding. -2- STALAR 4, INC. Form 10-K Report for the Fiscal Year Ended September 30, 2009 TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 6 Item 8. Financial Statements and Supplementary Data 7 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 7 Item9A(T). Controls and Procedures 7 Item 9B. Other Information 7 7 PART III Item 10. Directors, Executive Officers and Corporate Governance 8 Item 11. Executive Compensation 9 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13. Certain Relationships and Related Transactions, and Director Independence 11 Item 14. Principal Accountant Fees and Services 11 PART IV Item 15. Exhibits, Financial Statement Schedules 12 -3- PART I ITEM 1. BUSINESS. Stalar 4, Inc. ("we", "us", "our", the "Company" or the "Registrant") was incorporated in the State of Delaware on November 13, 2007. Since inception, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination and has made numerous efforts to date to identify a possible business combination. The Company has conducted negotiations regarding a target business, but has not entered into a letter of intent. The business purpose of the Company is to seek the acquisition of, or merger with, an existing operating company. Currently our Company would be defined as a "shell" company, an entity which is generally described as having no or nominal operations and no or nominal assets. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly-held corporation. Our principal business objective for the past 12 months, for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with an operating business. The Company will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The Company does not currently engage in any business activities that provide cash flow. The costs of investigating and analyzing business combinations for the next 12 months and beyond such time will be paid with money in our treasury, and/or through borrowings from our stockholder, management or other investors. We presently have no employees apart from our management. Our sole officer and sole director is employed full-time by Abraxis BioScience, LLC and he devotes to our business very limited time until a proposed acquisition has been identified. We expect no significant changes in the number of our employees other than such changes, if any, incident to a business combination. As reported on Form 8-K, filed December 17, 2009, on December9, 2009 Abraxis BioScience, LLC, a Delaware limited liability company (“Abraxis”) and wholly-owned subsidiary of Abraxis BioScience, Inc., purchased 2,022,500 shares of the Company’s Common Stock, representing 100% of the Company’s issued and outstanding shares of Common Stock.The aggregate purchase price for the shares was $62,500. This acquisition by Abraxis was made pursuant to the terms of a Stock Purchase Agreement (the “Agreement”) entered into by and amongAbraxis, the Company, Dr.Steven R. Fox and other holders of shares of Common Stock of the Company on November24, 2009. Dr.Steven R. Fox was previously the controlling stockholder, sole director and sole officer of the Company.Following this transaction, Dr. Fox resigned all positions within the Company, and Bruce Wendel was appointed as the sole officer and sole director of the Company. ITEM 1A. RISK FACTORS. A smaller reporting company is not required to provide the information required by this Item. ITEM 1B UNRESOLVED STAFF COMMENTS. A smaller reporting company is not required to provide the information required by this Item. ITEM 2. PROPERTY. The Company neither rents nor owns any property.The Company utilizes the office space and equipment of Abraxis at no cost. Management estimates such amounts to be immaterial. ITEM 3. LEGAL PROCEEDINGS. To the best knowledge of our officers and directors, the Company is not a party to any legal proceeding or litigation. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year covered by this Report. -4- PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Common Stock Our Certificate of Incorporation authorizes the issuance of up to 75,000,000 shares of common stock, par value $.0001 per share (the “Common Stock”).The Common Stock is not listed on a publicly-traded market. As of September 30, 2009, there were 46 record holders of the Company's Common Stock. As of February 5, 2010, there was one holder of record of the Common Stock. Preferred Stock Our Certificate of Incorporation authorizes the issuance of up to 25,000,000 shares of preferred stock, par value $.0001 per share (the “Preferred Stock”).The Company has not yet issued any of its Preferred Stock. Dividend Policy The Company has not declared or paid any cash dividends on its Common Stock and does not intend to declare or pay any cash dividend in the foreseeable future. The payment of dividends, if any, is within the discretion of the Board of Directors and will depend on the Company’s earnings, if any, its capital requirements and financial condition and such other factors as the Board of Directors may consider. Securities Authorized for Issuance under Equity Compensation Plans The Company does not have any equity compensation plans or any individual compensation arrangements with respect to its Common Stock or Preferred Stock. Recent Sales of Unregistered Securities The Company did not sell any equity securities that were not registered under the Securities Act during the quarter ended September 30, 2009. Pursuant to a Stock Purchase Agreement entered into by and amongAbraxis, the Company, Dr.Steven R. Fox and all other holders of shares of Common Stock of the Company on November24, 2009, Abraxis acquired all issued and outstanding shares of Common Stock from Dr. Fox and the other Common Stockholders for an aggregate purchase price of $62,500 in a transaction that was effective December 9, 2009. The Company sold these shares of Common Stock under the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended and Regulation D promulgated thereunder. On January 15, 2009, the Company sold an aggregate of 22,500 shares of its Common Stock at a per share price of $.04, to 45 accredited investors for aggregate proceeds equal to $900. The Company sold these shares of Common Stock under the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended and Regulation D promulgated thereunder. On November 13 2007, the Company sold 2,000,000 shares of its Common Stock to Dr.
